Citation Nr: 0925363	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  09-15 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for amyotrophic lateral sclerosis (ALS) of the right 
upper extremity.  

2.  Entitlement to an initial evaluation in excess of 40 
percent for left upper extremity weakness associated with 
ALS.  

3.  Entitlement to special monthly compensation based on aid 
and attendance and loss of use.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

N.H., researcher

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision of the Phoenix 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for amyotrophic 
lateral sclerosis of the right upper extremity weakness and 
left upper extremity weakness associated with ALS, and 
assigned 50 and 40 percent evaluations, respectively, 
effective September 23, 2008.  In the same rating decision, 
the RO denied entitlement to special monthly compensation 
based on aid and attendance and loss of use.  

In May 2009, a video conference hearing was held before the 
undersigned Veterans Law Judge.  Prior to the hearing, a May 
2009 statement was submitted by the Veteran's representative 
that indicated the Veteran would not be able to attend the 
hearing due to his terminal illness.  He requested that his 
representative provide testimony on his behalf.  A copy of 
the transcript is of record.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  

The Veteran asserts that his service-connected ALS with right 
upper extremity weakness and left upper extremity weakness 
associated with ALS warrant increased ratings, and he is 
entitled to special monthly compensation based on aid 
attendance and loss of use.  During the May 2009 hearing, 
N.W., a researcher, testified that the Veteran is unable to 
use the bathroom, shave, brush his teeth, bathe, or feed 
himself.  She explained that he is unable to perform anything 
that requires the use of his arms bilaterally.  She further 
stated that although he can raise his arms to face and 
shoulder level, his disability has progressively worsened.  

Treatment records reveal that the Veteran was diagnosed with 
ALS in May 2008.  In November 2008, a private medical 
statement notes the Veteran suffering from significant 
weakness of his upper extremities.  Particularly, the 
November 2008 private medical statement by T. L., M.D., 
states that weakness associated with the Veteran's upper 
extremities have caused him the inability to do activities of 
daily living.  He needs assistance for bathing, toileting, 
dressing, and all other typical activities.  Dr. T.L. stated 
that the Veteran's disease is progressive, and his weakness 
will continue to worsen over time.  In January 2009, a VA 
outpatient treatment note reflects the Veteran's need of 
assistant living due to his ALS and weakness in his arms.  

In February 2009, the Veteran was afforded a VA examination 
for his claims.  Upon physical examination, the examiner 
noted that the Veteran was ambulatory with normal gait and 
without assistive devices.  He demonstrated no deformity in 
the upper extremities, coordination was normal, and strength 
testing for both the right and left upper extremity was 3/5.  
Self feeding, shaving, and toileting was reported as not 
being affected; however, the examiner stated that he would 
require assistance with preparing of meals, cutting food, 
fastening clothing, bathing, and performing household chores 
due to his upper body weakness.  Physical testing of the 
lower extremities revealed mild generalized atrophy without 
contractures or loss of coordination of the lower 
extremities, 5/5 in strength testing, and motion of the 
spine, trunk, and neck was normal.  The examiner stated that 
the Veteran can only travel a maximum distance of two blocks 
and does not require the assistance of another person to 
walk.  He diagnosed the Veteran with amyotrophic lateral 
sclerosis with upper body weakness, requiring assistance with 
many activities of daily living.  She opined that he can 
ambulate without assistive devices and has no cognitive 
impairment that could preclude the judgment to protect 
himself from the dangers of daily living.  

In support of his claim, the Veteran submitted results from 
an examination conducted by Dr. T.L. in March 2009.  It was 
noted that the Veteran's gait was unsteady, and he could not 
dress himself or even ascend and descend stairs.  Dr. T.L. 
explained that while the Veteran is not confined to a bed, he 
uses a breathing device while sleeping nightly.  
Additionally, because he has very limited hand and arm 
strength, his caregiver cuts his food, feeds him, and assists 
with bathing, toileting, and other types of typical daily 
living activities.  His restrictions involve complete lost of 
all upper extremity use, loss of lower body strength on a 
regular basis, back pain, and neck pain.  He diagnosed the 
Veteran with amyotrophic lateral sclerosis, and concluded 
that the Veteran is not able to protect himself from hazards 
and dangers incident to daily environment, especially if 
caused by physical or neuropsychiatric disability.  

There appears to be a substantial disparity between the 
reported examination findings during the February 2009 VA 
examination and the March 2009 private medical examination.  
Additionally, there appears to be increased impairment 
relating to his service-connected amyotrophic lateral 
sclerosis based on the researcher's testimony at the May 2009 
hearing, the private physician's comments relating to the 
Veteran's lower extremities as reflected in the March 2009 
examination report, and the results from the February 2009 VA 
examination report.  However, the record is unclear as to 
whether the Veteran meets the criteria required for special 
monthly compensation based on aid and attendance and any 
additional amount due to loss of use.  No medical provider 
has commented on whether the Veteran has loss of use of the 
hands based on the standard set forth in 38 C.F.R. § 3.350.  
That is, no medical provider has commented on whether no 
effective function remains in the Veteran's hands "other 
than that which would be equally well served by an amputation 
stump at the site of election below the elbow with use of a 
suitable prosthetic appliance."  

Thus, to ensure that the record reflects the current severity 
of his disabilities, the Board finds that an additional VA 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the severity 
of the Veteran's service-connected ALS and to determine 
whether special monthly compensation based on aid and 
attendance and loss of use are warranted.  See Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does 
not adequately reveal the current state of that disability, 
the fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, (2008), 
and Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), must be fully met.  

2.  Arrange for an appropriate licensed 
health-care professional, (e.g., a 
doctor, a registered nurse, a licensed 
practical nurse, or a physical therapist 
licensed to practice by a State or 
political subdivision), to travel to the 
Veteran's home and examine him.  The 
examiner should determine the current 
severity of his service-connected ALS 
with right upper extremity weakness and 
left upper extremity weakness associated 
with ALS.  All tests and studies deemed 
appropriate should be performed, and all 
findings should be reported in detail.  
The examiner should clearly identify all 
current problems associated with the 
Veteran's ALS, and indicate whether any 
such problem(s) constitute(s) a 
separately ratable disability.  The 
examiner should identify any nerve(s) 
affected by the Veteran's ALS.  The 
examiner should discuss the extent, if 
any, of paralysis of the nerves involved.  

In determining the need for regular aid 
and attendance, the examiner must 
consider whether, in light of the 
Veteran's service-connected disorder, the 
Veteran is able to dress and undress 
himself; keep himself clean and 
presentable; adjust any prosthetic or 
orthopedic appliances; feed himself (to 
include preparation of meals) through 
loss of coordination of upper 
extremities; use the toilet 
independently; or is a danger to himself 
or others as a result of the inherent 
hazards or dangers of his daily 
environment.  It is not required that all 
of the disabling conditions enumerated 
above be found to exist before a 
favorable evaluation may be made; the 
particular personal functions which the 
claimant is unable to perform must be 
considered in connection with his/her 
condition as a whole.  The examiner must 
observe the Veteran's abilities to 
perform these tasks, and comment 
accordingly.  The examiner must be 
mindful that the need for aid and 
attendance need only be regular, not 
constant, for an affirmative opinion to 
be provided.

The examiner must also opine as to 
whether the Veteran's service-connected 
disability has caused him to be 
permanently bedridden; resulted in the 
Veteran being so helpless as to be in the 
need of regular aid and attendance; or 
rendered him permanently housebound. 
		
The examiner should also provide an 
opinion as to whether the Veteran's ALS 
with bilateral upper extremity weakness 
results in a condition productive of 
"loss of use," with "loss of use" 
defined as existing if no effective 
function remains other than that which 
would be equally well served by an 
amputation stump at the site of election 
below the elbow, with use of a suitable 
prosthetic appliance.  The examiner 
should base the opinion on the actual 
remaining function, such as whether the 
facts of grasping, manipulation, and 
other related functions remain.  

The Veteran's claims file, to include a 
copy of this Remand, should be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  Reference to the March 
2009 private medical statements and 
reports should also be made.  The 
rationale for all opinions expressed 
should be explained.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

4.  Thereafter, the issues should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity 
to respond thereto.  The matter should 
then be returned to the Board, if in 
order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



